Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response


A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/24/2021 has been entered.
 In Applicant’s Response to RCE dated 02/24/2021, Applicant amended Claims 1-2, 4, 7, 10-11, 13, 15, 18-19, 21, and 23, and argued against all rejections previously set forth in the Office Action dated 11/24/2020.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection would be the same under either status.  
A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 10-11, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wohlstadter et al. (hereinafter Wohlstadter): U.S. Patent Application No. 2020/0026397 in view of McElhinney et al. (hereinafter McElhinney): U.S. Patent Application Pub. No. 2017/0278004.
Claim 1:
Wohlstadter expressly teaches:
A computer-implemented method of navigating through a plurality of user interfaces (UIs) of a computing system while performing a task, the computer-implemented method comprising: 
each UI in the plurality of UI’s providing, respectively, menu-options for accessing a next UI of the computing system (figs. 2C & 2P: presenting menu options of each UI for accessing a next UI);
determining, responding to a role indicated by the computing system receiving log-in credentials and evaluating historical data related to the role, a determined task to be performed on the computing system ([0198][0199][0246]: in responding to receiving log-in 
only displaying a successive UI in the plurality of UIs after receiving a selection of the recommended menu-option (fig. 38A; [0455]-[0457]: presenting a subsequent UI in response to selecting of a suggested menu option; for example, in response to selecting “Prepare Teams,” the UI auto-transitions subsequently present an execution menu option including information on the number of seats available for an account).
Wohlstadter does not explicitly disclose:
determining, using the determined task and menu selections from prior log-in, the plurality of UIs, such that each of the plurality of UIs displays at least one recommended menu-option as highlighted.
McElhinney, however, expressly teaches:
determining, using the determined task and menu selections from prior log-in, the plurality of UIs, such that each of the plurality of UIs displays at least one recommended menu-option as highlighted ([0048][0191]: determining a plurality of task fields/interfaces based on a given/determined task and historical data indicating which options were selected in previous tasks and outputting a likelihood of option as highlighted being selected for the given task field).
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system, disclosed in Wohlstadter to include: determining, using the determined task and menu selections from prior log-in, the plurality of UIs, such that each of the plurality of UIs displays at least one recommended menu-, for the purpose of providing an intuitive interface by which asset-related data may be manipulated in a user-friendly manner, as taught in McElhinney.
Wohlstadter in view of McElhinney further teaches:
Claim 2.  The computer-implemented method of claim 1, wherein determining the determined task comprises evaluating historical data related to a user on the computing system (Wohlstadter- [0246][0457]; McElhinney- [0048]: evaluating historical data associated with user’s activities).  
Claims 10-11 and 18-19:
The subject matter recited in each of Claims 10-11 and 18-19 corresponds to the subject matter recited in Claims 1 and 2, respectively.  Thus Wohlstadter in view of McElhinney discloses every limitation of Claims 10-11 and 18-19, as indicated in the above rejections for Claims 1 and 2.

Claims 3-9, 12-17, 20-24, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Wohlstadter in view of McElhinney, and further in view of Ng et al. (hereinafter Ng): U.S. Patent Application Pub. No. 2016/0371274.
Claim 3:
As indicated in the above rejection, Wohlstadter in view of McElhinney discloses every limitation of claim 2.   
Wohlstadter in view of McElhinney  does not explicitly disclose:
determining the determined task further includes determining whether or not the user is a first time user.
Ng, however, expressly teaches:

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system, disclosed in Wohlstadter and McElhinney  to include: determining the determined task further includes determining whether or not the user is a first time user, for the purpose of maintaining individual profiles for each user in a group so that personalized recommendation list can be provided to individual users, as taught in Ng.
Wohlstadter in view of McElhinney and Ng further teaches:
Claim 4. The computer-implemented method of claim 3, wherein if the user is determined to be the first time user, the historical data is of previous users of the computing system (Ng-[0048]: for a new user, the historical data is of user’s previous content consumption history).
Claim 5.  The computer-implemented method of claim 4, wherein the previous users include users with similar credentials to the user (Wohlstadter- [0835]: including users in team’s level of access).  
Claim 6. The computer-implemented method of claim 5, wherein credentials include access permission (Wohlstadter- [0835]: including user’s access permission).  
Claim 7. The computer-implemented method of claim 3, wherein if the user is determined not to be the first time user, the historical data is of the user and of other users having a similar role on the computing system as the user (Wohlstadter- [0835]: including historical data of past-selected menu items and past-unselected menu items among users in a team having a similar role).  

Claim 9. The computer-implemented method of claim 8, wherein the menu-option based on the historical data of the user is differentiated from the menu-option based on the historical data of the other users (Wohlstadter- [0835]: differentiating a first menu of past selected/unselected menu items of a user from a second menu of past selected/unselected menu items of others).
Claims 12-17:
The subject matter recited in Claims 12-17 corresponds to the subject matter recited in Claims 3-5 and 7-9, respectively.  Thus Wohlstadter in view of McElhinney and Ng discloses every limitation of Claims 12-17, as indicated in the above rejections for Claims 3-5 and 7-9.Claims 20-24 and 30:
The subject matter recited in Claims 20-24 and 30 corresponds to the subject matter recited in Claims 3-5 and 7-9, respectively.  Thus Wohlstadter in view of McElhinney and Ng discloses every limitation of Claims 20-24 and 30, as indicated in the above rejections for Claims 3-5 and 7-9.


Response to Arguments

Applicant's arguments against the rejections based on 35 U.S.C. §102 & 103 with respect to Claims 1-24 and 30 have been considered but are moot in view of the new grounds of rejection. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAEHO D SONG whose telephone number is (571)272-7524.  The examiner can normally be reached on Mon-Fri. 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on (571) 272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Primary Examiner, Art Unit 2177